EXHIBIT 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of this 3rd day of October, 2007, between GRAYSTONE
FINANCIAL CORP., a Pennsylvania business corporation (the “Corporation”), and
GRAYSTONE BANK (“Bank”), a Pennsylvania chartered bank and JEFFREY RENNINGER, an
adult individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank and Executive have been parties to an employment agreement
dated November 14, 2005 relating to the employment of the Executive by the Bank
(the “Original Agreement”); and

 

WHEREAS, the Corporation and the Bank desire to continue to employ Executive to
serve in the capacity of Executive Vice President of the Corporation and the
Bank on the terms and conditions set forth herein; and

 

WHEREAS, the Corporation, the Bank and the Executive desire to amend and restate
the Original Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.             Employment.  The Corporation and the Bank each hereby employs
Executive and Executive hereby accepts employment with Corporation and the Bank,
on the terms and conditions set forth in this Agreement.

 

2.             Duties of Employee.  Executive shall serve as an Executive Vice
President of the Corporation and the Bank, reporting to the Chief Executive
Officer and shall have such responsibilities, powers and duties as may from time
to time be prescribed by the Chief Executive Officer and/or the Board of
Directors of the Corporation and the Bank, provided such powers and duties are
consistent with the Executive’s position.  Executive shall devote his full time,
attention and energies to the business of the Corporation and the Bank during
the Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Executive from
(a) engaging in activities incident or necessary to personal investments,
(b) acting as a member of the board of directors of any non-profit association
or corporation, or (c) being involved in any other activity with the prior
approval of the Chief Executive Officer.  The Executive shall not engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial

 

--------------------------------------------------------------------------------


 

activities of the Corporation or the Bank, nor may the Executive serve as a
director or officer or in any other capacity in a company which competes with
the Corporation or the Bank.

 

3.             Term of Agreement.

 

(a)            Employment Period.  This Agreement shall be for a two (2) year
period (the “Employment Period”) beginning on the date first mentioned above,
and if not previously terminated pursuant to the terms of this Agreement, the
Employment Period shall end two (2) years later; provided however, that the
Employment Period shall be automatically renewed one year later on the first
anniversary date of the commencement of the Employment Period (the “Renewal
Date”) for a period ending two (2) years from the Renewal Date unless either
party shall give written notice of non-renewal to the other party at least
ninety (90) days prior to the Renewal Date, in which event this Agreement shall
terminate at the end of the Employment Period.  If this Agreement is renewed on
the Renewal Date, it will be automatically renewed on the first anniversary date
of the Renewal Date and each subsequent year (the “Annual Renewal Date”) for a
period ending two (2) years from each Annual Renewal Date, unless either party
gives written notice of non-renewal to the other party at least ninety (90) days
prior to the Annual Renewal Date, in which case this Agreement will continue in
effect for a term ending two (2) years from the Annual Renewal Date immediately
following such notice.

 

(b)           Termination for Cause.  Notwithstanding the provisions of
Section 3(a) of this Agreement, this Agreement may be terminated by the
Corporation or the Bank for Cause (as defined herein) upon written notice from
the Board of Directors of the Corporation to Executive.  As used in this
Agreement, “Cause” shall mean any of the following:

 

(i)            Executive’s conviction of or plea of guilty or nolo contendere to
a felony, a crime of falsehood or a crime involving moral turpitude, or the
actual incarceration of Executive for a period of thirty (30) consecutive days
or more;

 

(ii)           Executive’s willful continuing failure to follow the lawful
instructions of the Chief Executive Officer or the Board of Directors of the
Corporation or the Bank (which instructions must be consistent with the terms of
this Agreement), after the Executive’s receipt of written notice of such
instructions, other than a failure resulting form Executive’s incapacity because
of physical or mental illness;

 

(iii)          A government regulatory agency recommends or orders in writing
that the Corporation or the Bank terminate the employment of the Executive with
the Corporation or the Bank or relieve him of his duties as such relate to the
Corporation or the Bank; or

 

(iv)          Executive’s violation of the covenant not to compete contained in
Section 8 or the confidentiality provisions of Section 9.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that:

 

--------------------------------------------------------------------------------


 

(i)             the Bank shall pay to Executive the unpaid portion, if any, of
his Annual Base Salary through the date of termination; and

 

(ii)            the Bank shall provide to Employee such post-employment
benefits, if any, as may be provided for under the terms of the employee benefit
plans of the Bank then in effect.

 

(c)           Termination for Good Reason.  Notwithstanding the provisions of
Section 3(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s termination of employment for Good Reason.  The term “Good
Reason” shall mean (i) a reduction in salary or material reduction in benefits,
including any incentive compensation plan, except in cases of a national
financial depression or emergency when such reduction has been implemented
generally by the Board of Directors for the Corporation’s senior management,
(ii) a reassignment which assigns full-time employment duties to Executive at a
location more than fifty (50) miles from the Corporation’s principal executive
office and from the office at which the Employee spends the majority of his
time, in either case on the date of this Agreement, (iii) any other material
breach or default by the Corporation or the Bank under any term or provision of
this Agreement, including any reduction, in any material respect and without
Executive’s consent, of the authority, duties or other terms and conditions of
Executive’s employment hereunder, or (iv) any delivery by the Corporation or the
Bank to the Executive of a written notice of non-renewal pursuant to
Section 3(a) above, in all cases after notice from the Executive to the
Corporation within ninety (90) days after the initial existence of any such
condition that the condition constitutes Good Reason and the failure of the
Corporation and the Bank to cure such situation within thirty (30) days after
said notice.  If such termination occurs for Good Reason, then Bank shall pay
Executive such benefits as are set forth in Section 7 of this Agreement.

 

(d)           Death.  Notwithstanding the provisions of Section 3(a) of this
Agreement, this Agreement shall terminate automatically upon Executive’s death
and Executive’s rights under this Agreement shall cease as of the date of such
termination, except that (i) the Bank shall pay to Executive’s spouse, personal
representative, or estate the unpaid portion, if any, of his Annual Base Salary
through date of death and the balance of the payments (if any) owing pursuant to
Section 15(b) below, and (ii) the Bank shall provide to Executive’s dependents
any benefits due under the Bank’s employee benefit plans.

 

(e)           Disability.  Executive, the Corporation and the Bank agree that if
Executive becomes eligible for employer-provided short-term and/or long-term
disability benefits, or worker’s compensation benefits, then the Bank’s
obligation to pay Executive his base salary shall be reduced by the amount of
the disability or worker’s compensation benefits received by Executive.

 

Executive, the Corporation and the Bank agree that if, in the judgment of the
Corporation’s Board of Directors, the Executive is unable, as a result of
illness or injury, to perform the essential functions of his position on a
full-time basis with or without a reasonable accommodation and without posing a
direct threat to himself or others for a period of six months, the Corporation
and the Bank will suffer an undue hardship in

 

--------------------------------------------------------------------------------


 

continuing the Executive’s employment as set forth in this agreement. 
Accordingly, this Agreement shall terminate at the end of the six-month period,
and all of Executive’s rights under this Agreement shall cease, with the
exception of those rights which Executive may have under the Bank’s benefit
plans.

 

4.             Employment Period Compensation, Benefits and Expenses.

 

(a)           Annual Base Salary.  For services performed by Executive under
this Agreement, Bank shall pay Executive an Annual Base Salary during the
Employment Period at the rate of One Hundred Forty-five Thousand, Six Hundred
dollars ($145,600) per year, minus applicable withholdings and deductions,
payable at the same times as salaries are payable to other executive employees
of the Bank.  The Annual Base Salary shall be reviewed annually by the Board of
Directors and the Board may, from time to time, increase Executive’s Annual Base
Salary, and any and all such increases shall be deemed to constitute amendments
to this Section 4(a) to reflect the increased amounts, effective as of the date
established for such increases by the Board.  In reviewing adjustments to Annual
Base Salary, the Board of Directors shall consider relevant market data
regarding executive salaries at peer financial institutions and the performance
of the Corporation and the Bank under the Executive’s leadership.

 

(b)           Bonus.  The Board of Directors of the Corporation and the Bank may
provide for the payment of an annual bonus to the Executive as it deems
appropriate to provide incentive to the Executive and to reward the Executive
for his performance.  Such bonus may, but need not be, determined in accordance
with any incentive bonus programs for executive officers as approved by the
Board of Directors.  The payment of any such bonuses will not reduce or
otherwise affect any other obligation of the Bank to the Executive provided for
in this Agreement.

 

(c)           Vacations, Holidays, etc.  During the term of this Agreement,
Executive shall be entitled to be paid annual vacation in accordance with the
policies as established from time to time by the Board of Directors of the
Bank.  However, Executive shall not be entitled to receive any additional
compensation from Bank for failure to take a vacation, nor shall Executive be
able to accumulate unused vacation time from one year to the next, except to the
extent authorized by the Board of Directors of Bank.  The Executive shall also
be entitled to all paid holidays, sick days and personal days provided by the
Bank to its regular full-time employees and senior executive officers.

 

(d)           Automobile.  During the term of this Agreement, the Bank shall
provide the Executive with exclusive use of an automobile mutually agreed upon
by Executive and Bank.  This automobile shall be a mid-size car or comparable
sports utility vehicle.  The Bank shall be responsible and shall pay for all
costs associated with the operation and maintenance of such automobile,
including, without limitation, insurance coverage, repairs, maintenance and
other operating and incidental expenses, including registration, fuel and oil.

 

(e)           Country Club Membership Fees.  The Bank shall pay for Executive’s
membership dues, capital fund assessments and similar items necessary or
appropriate to

 

--------------------------------------------------------------------------------


 

maintain a membership at a country club within the Bank’s market area as
mutually agreed upon by Bank and Executive.

 

(f)            Stock Based Incentives.  During the term of this Agreement,
Executive shall be entitled to such stock based incentives as may be granted
from time to time by the Corporation’s Board of Directors under the
Corporation’s stock based incentive plans and as are consistent with the
Executive’s responsibilities and performance.

 

(g)           Employee Benefit Plans.  During the term of this Agreement,
Executive shall be entitled to participate in or receive the benefits of any
employee benefit plan currently in effect at the Bank, subject to the terms of
said plan, until such time that the Board of Directors authorizes a change in
such benefits.

 

(h)           Business Expenses.  During the term of this Agreement, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him, which are properly accounted for, in accordance with the
policies and procedures established by the Board of Directors of the Corporation
or the Bank for its executive officers.

 

5.             Termination of Employment Following Change in Control.

 

(a)           If a Change in Control (as defined in Section 5(b) of this
Agreement) shall occur at any time during the term of this Agreement, Executive
may terminate his employment for any reason or no reason by delivering a notice
in writing (the “Notice of Termination”) to the Corporation within thirty (30)
days of the Change in Control which termination shall be effective immediately
upon delivery of such Notice of Termination.

 

(b)           As used in this Agreement, “Change in Control” shall mean the
occurrence immediately of any of the following:

 

(A)          the consummation of (i) a merger, consolidation, division or other
fundamental transaction involving the Corporation or the Bank, (ii) a sale,
exchange, transfer or other disposition of substantially all of the assets of
the Corporation or the Bank to any entity which is not a direct or indirect
subsidiary of the Corporation, or (iii) a purchase by the Corporation or the
Bank of substantially all of the assets of another entity; unless (y) such
merger, consolidation, division, sale, exchange, transfer, purchase, disposition
or other transaction is approved in advance by eighty percent (80%) or more of
the members of the Board of Directors of the Corporation who are not interested
in the transaction and (z) a majority of the members of the Board of Directors
of the legal entity resulting from or existing after any such transaction and a
majority of the Board of Directors of such entity’s parent corporation, if any,
are former members of the Board of Directors of the Corporation; or

 

(B)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)), other than the
Corporation, a direct or indirect subsidiary of the Corporation, or a person who
is the beneficial owner of more than twenty-five percent (25%) of the
Corporation’s

 

--------------------------------------------------------------------------------


 

outstanding securities on the date of this Agreement becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing twenty-five percent
(25%) or more of the combined voting power of Corporation’s then outstanding
securities; or

 

(C)           during any period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of the Corporation cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period; or

 

(D)          any other change in control of the Corporation or the Bank similar
in effect to any of the foregoing.

 

6.             Rights in Event of Change in Control.

 

(a)            In the event that Executive delivers a Notice of Termination (as
defined in Section 5(a) of this Agreement) to the Corporation, Executive shall
be entitled to receive the compensation and benefits set forth below:

 

(i)            Executive shall be paid, within twenty (20) days following
termination, a lump sum cash payment equal to two times the sum of (1) the
highest Annual Base Salary as defined in Section 4(a) during the immediately
preceding three calendar years, (2) the highest cash bonus and other cash
incentive compensation earned by him with respect to one of the three calendar
years immediately preceding the year of termination and (3) the highest value of
stock options and other stock based incentives awarded to the Executive with
respect to one of the three calendar years immediately preceding the year of
termination, which value shall be based upon the grant-date fair value of the
award determined in accordance with SFAS 123(R) (“Share-Based Payments”).  The
amount shall be subject to federal, state, and local tax withholdings. 
Notwithstanding the foregoing, the value of restricted stock awarded to
Executive under the Bank’s 2006 Restricted Stock Plan shall not be included
under §6(a)(i)(3) above for purposes of calculating the compensation payable to
Executive.

 

(ii)           In addition, for a period of twenty-four (24) months from the
date of termination of employment, Executive shall be permitted to continue
participation in and the Bank shall maintain the same level of contribution for
Executive’s participation in the Bank’s life, disability, medical/health
insurance and other health and welfare benefits in effect with respect to
Executive during the one (1) year prior to his termination of employment, or, if
Bank is not permitted by the insurance carriers to provide such benefits because
Executive is no longer an employee, a dollar amount equal to the cost to
Executive of obtaining such benefits (or substantially similar benefits).

 

--------------------------------------------------------------------------------


 

(b)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 6 by seeking other employment or otherwise,
nor shall the amount of payment or the benefit provided for in this Section 6 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(c)           Should the total of all amounts or benefits payable hereunder,
together with any other payments which Executive has a right to receive from the
Corporation, the Bank, any affiliates or subsidiaries of the Corporation or the
Bank, or any successors of any of the foregoing, result in the imposition of an
excise tax under Internal Revenue Code Section 4999 (or any successor thereto),
Executive shall be entitled to an additional “excise tax” adjustment payment in
an amount such that, after the payment of all federal and state income and
excise taxes, Executive will be in the same after-tax position as if no excise
tax had been imposed.  Any payment or benefit which is required to be included
under Internal Revenue Code Sections 280G or 4999 (or any successor provisions
thereto) for purposes of determining whether an excise tax is payable shall be
deemed a payment “made to Executive” or a payment “which Executive has a right
to receive” for purposes of this provision.  The Corporation or the Bank (or its
successor) shall be responsible for the costs of calculation of the
deductibility of payments and benefits and the excise tax by the Corporation’s
independent certified accountant and tax counsel and shall notify Executive of
the amount of excise tax prior to the time such excise tax is due.  If at any
time it is determined that the additional “excise tax” adjustment payment
previously made to Executive was insufficient to cover the effect of the excise
tax, the gross-up payment pursuant to this provision shall be increased to make
Executive whole, including an amount to cover the payment of any penalties
resulting from any incorrect or late payment of the excise tax resulting from
the prior calculation.  All such amounts required to be paid hereunder shall be
paid at the time any withholdings may be required (or, if earlier, the time
Executive shall be required to pay such amounts) under applicable law, and any
additional amounts to which Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by the Corporation’s independent accountants; provided however, that any
payments to be made under this Section 6(c) shall in all events be made no later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive remits such excise tax payments.  In the event any amounts
paid hereunder are subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Internal Revenue Code Section 1274 for the period of
time such erroneous amount remained outstanding and unreimbursed).  The parties
recognize that the actual implementation of the provisions of this subsection
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.

 

7.             Rights in Event of Termination of Employment Absent Change in
Control.

 

(a)           If Executive’s employment is involuntarily terminated by the
Corporation or the Bank without Cause or is terminated by Executive for Good
Reason pursuant to

 

--------------------------------------------------------------------------------


 

Section 3(c), then Bank shall pay (or cause to be paid) to Executive, within
twenty (20) days following termination, a lump sum cash payment equal to two
times the sum of (1) the highest Annual Base Salary as defined in
Section 4(a) during the immediately preceding three calendar years, (2) the
highest cash bonus and other cash incentive compensation earned by him with
respect to one of the three calendar years immediately preceding the year of
termination and (3) the highest value of stock options and other stock based
incentives awarded to the Executive with respect to one of the three calendar
years immediately preceding the year of termination, which value shall be based
upon the grant-date fair value of the award determined in accordance with SFAS
123(R) (“Share-Based Payments”).  The amount shall be subject to federal, state
and local tax withholdings.  In addition, for a period of two (2) years from the
date of termination of employment, Executive shall be permitted to continue
participation in, and the Bank shall maintain the same level of contribution
for, Executive’s participation in the Bank’s life, disability, medical/health
insurance and other health and welfare benefits in effect with respect to
Executive during the one (1) year prior to his termination of employment, or, if
Bank cannot provide such benefits because Executive is no longer an employee, a
dollar amount equal to the cost of Executive of obtaining such benefits (or
substantially similar benefits).  In addition, if permitted pursuant to the
terms of the plan, Executive shall receive additional retirement benefits to
which he would have been entitled had his employment continued through the then
remaining term of the Agreement.  Notwithstanding the foregoing, the value of
restricted stock awarded to Executive under the Bank’s 2006 Restricted Stock
Plan shall not be included under §7(a)(3) above for purposes of calculating the
compensation payable to Executive.

 

(b)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of payment or the benefit provided for in this Section 7 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(c)           In the event that amounts or benefits payable hereunder, together
with any other payments which Executive has a right to receive from the
Corporation, the Bank, any affiliates or subsidiaries of the Corporation or the
Bank, or any successors of any of the foregoing, result in the imposition of an
excise tax under Internal Revenue Code Section 4999 (or any successor thereto),
Executive shall be entitled to an additional “excise tax” adjustment payment in
an amount such that, after the payment of all federal and state income and
excise taxes, Executive will be in the same after-tax position as if no excise
tax had been imposed.  Any payment or benefit which is required to be included
under Internal Revenue Code Sections 280G or 4999 (or any successor provisions
thereto) for purposes of determining whether an excise tax is payable shall be
deemed a payment “made to Executive” or a payment “which Executive has a right
to receive” for purposes of this provision.  The Bank (or its successor) shall
be responsible for the costs of calculation of the deductibility of payments end
benefits and the excise tax by the Bank’s independent certified accountant and
tax counsel and shall notify Executive of the amount of excise tax due prior to
the time such excise tax is due.  If at

 

--------------------------------------------------------------------------------


 

any time it is determined that the additional “excise tax” adjustment payment
previously made to Executive was insufficient to cover the effect of the excise
tax, the gross-up payment pursuant to this provision shall be increased to make
Executive whole, including an amount to cover the payment of any penalties
resulting from any incorrect or late payment of the excise tax resulting from
the prior calculation.  All such amounts required to be paid hereunder shall be
paid at the time any withholdings may be required (or, if earlier, the time
Executive shall be required to pay such amounts) under applicable law, and any
additional amounts to which Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by the Corporation’s independent accountants; provided however, that any
payments to be made under this Section 6(c) shall in all events be made no later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive remits such excise tax payments.  In the event any amounts
paid hereunder are subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Code Section 1274 for the period of time such
erroneous amount remained outstanding and unreimbursed).  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

 

8.             Covenant Not to Compete.

 

(a)           Executive hereby acknowledges and recognizes the highly
competitive nature of the business of the Corporation and the Bank and
accordingly agrees that, during and for the applicable period set forth in
Section 8(c) hereof, Executive shall not:

 

(i)             enter into or be engaged (other than by the Corporation or the
Bank), directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry,
(2) starting a new bank or (3) any other activity in which the Corporation, Bank
or any of its subsidiaries are engaged during the Employment Period, in either
case within a fifty (50) mile radius of the legal or principal executive office
of the Corporation or the Bank and the office at which the Executive spent the
majority of his time (the “Non-Competition Area”); or

 

(ii)            solicit, directly or indirectly, current or former customers of
the Corporation or the Bank or any of their respective subsidiaries to divert
their business from the Corporation and/or the Bank; or

 

(iii)           solicit, directly or indirectly, any person who is employed by
the Corporation or the Bank or any of their respective subsidiaries to leave the
employ of the Corporation or the Bank.

 

--------------------------------------------------------------------------------


 

(b)           It is expressly understood and agreed that, although the parties
consider the restrictions contained in Section 8(a) hereof reasonable for the
purpose of preserving for the Corporation, the Bank and its subsidiaries their
goodwill and other proprietary rights, if a final judicial determination is made
by a court having jurisdiction that the time or territory or any other
restriction contained in this Section 8(a) hereof is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 8(a) hereof shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such other extent as such
court may judicially determine or indicate to be reasonable.

 

(c)           The provisions of this Section 8 shall be applicable commencing on
the date of this Agreement and continuing for twelve (12) months after the
effective date of the termination of Executive’s employment. Notwithstanding the
above provisions, if the Executive violates the provisions of this Section 8 and
the Bank must seek enforcement of the provisions of Section 8 and is successful
in enforcing the provisions, either pursuant to a settlement agreement, or
pursuant to court order, the covenant not to compete will remain in effect for
one full year following the date of the settlement agreement or court order.

 

(d)           Executive hereby agrees that the provisions of this Section 8 are
fully assignable by the Corporation and the Bank to any successor.  Executive
also acknowledges that the terms and conditions of this Section 8 will not be
affected by the circumstances surrounding his termination of employment.

 

(e)           The Executive acknowledges and agrees that any breach of the
restrictions set forth in this Section 8 will result in irreparable injury to
the Corporation and the Bank for which it shall have no meaningful remedy at
law, and the Corporation and the Bank shall be entitled to injunctive relief in
order to enforce provisions hereof.  Upon obtaining any such final and
nonappealable injunction, the Corporation and the Bank shall be entitled to
pursue reimbursement from the Executive and/or the Executive’s employer of
attorney’s fees and costs reasonably incurred in obtaining such final and
nonappealable injunction.  In addition, the Corporation and the Bank shall be
entitled to pursue reimbursement from the Executive and/or the Executive’s
employer of costs reasonably incurred in securing a qualified replacement for
any employee enticed away from the Corporation and the Bank by Executive. 
Further, the Corporation and the Bank shall be entitled to set off against or
obtain reimbursement from Executive of any payments owed or made to the
Executive hereunder.

 

9.            Unauthorized Disclosure.  During the term of his employment
hereunder, or at any later time, the Executive shall not, without the written
consent of the Board of Directors of the Corporation and the Bank or a person
authorized thereby (except as may be required pursuant to a subpoena or other
legal process), knowingly disclose to any person, other than an employee of the
Corporation and the Bank or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the executive of his duties
as an executive of the Corporation and the Bank, any material confidential
information obtained by him while in the employ of the Corporation and the Bank
with respect to any of the Corporation and the Bank’s services, products,
improvements, formulas, designs or styles, processes, customers,

 

--------------------------------------------------------------------------------


 

methods of business or any business practices the disclosure of which could be
or will be damaging to the Corporation and the Bank; provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the Executive
or any person with the assistance, consent or direction of the Executive) or any
information of a type not other considered confidential by persons engaged in
the same business or a business similar to that conducted by the Corporation and
the Bank or any information that must be disclosed as required by law.

 

10.          Indemnification; Liability Insurance.  The Corporation and the Bank
shall indemnify the Executive, to the fullest extent permitted by Pennsylvania
law, with respect to any threatened, pending or contemplated action, suit or
proceeding brought against him by reason of the fact that he is or was a
director, officer, employee or agent of the Corporation and the Bank or is or
was serving at the written request of the Corporation as a director, officer,
employee or agent of another person or entity.  The Executive’s right to
indemnification provided herein is not exclusive of any other rights to which
Executive may be entitled under any bylaw, agreement, vote of shareholders or
otherwise, and shall continue beyond the term of this Agreement.

 

11.          Notices.  Except as otherwise provided in this Agreement, any
notice required or permitted to be given under this Agreement shall be deemed
properly given if in writing and if mailed by registered or certified mail,
postage prepaid with return receipt requested, to Executive’s address, in the
case of notices to Executive, and to the principal executive office of the
Corporation, in the case of notice to the Corporation or the Bank.

 

12.          Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board of Directors of the Corporation.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

13.           Assignment.  This Agreement shall not be assignable by any party,
except by Bank and the Corporation to any successor in interest to its business.

 

14.            Entire Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter of this Agreement and supersedes
and replaces any prior written or oral agreements between them respecting the
within subject matter, including, without limitation, the Original Agreement.

 

15.                               Successors; Binding Agreement.

 

(a)            The Corporation and the Bank will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation and/or the
Bank to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation and the Bank would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Corporation” and “Bank” shall mean the

 

--------------------------------------------------------------------------------


 

Corporation and the Bank, as defined previously and any successor to its
respective business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees or legatees.  If Executive should die after a notice of
termination pursuant to Section 3(c) or 5(a) is delivered by Executive, or
following termination of Executive’s employment without Cause, and any amounts
would be payable to Executive under this Agreement if Executive had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or, if there is no
such designee, to Executive’s estate.

 

16.            Arbitration.  The Corporation, the Bank and Executive recognize
that in the event a dispute should arise between them concerning the
interpretation or implementation of this Agreement, lengthy and expensive
litigation will not afford a practical resolution of the issues within a
reasonable period of time.  Consequently, with the exception of the covenant not
to compete provisions in Section 8, which the Corporation and/or the Bank may
seek to enforce in any court of competent jurisdiction, each party agrees that
all disputes, disagreements and questions of interpretation concerning this
Agreement are to be submitted to resolution, in Harrisburg, Pennsylvania, to the
American Arbitration Association (the “Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  The Corporation, the Bank or
Executive may initiate an arbitration proceeding at any time by giving notice to
the other in accordance with the Rules. The Corporation, the Bank and Executive
may, as a matter or right, mutually agree on the appointment of a particular
arbitrator from the Association’s pool.  The arbitrator shall not be bound by
the rules of evidence and procedure of the courts of the Commonwealth of
Pennsylvania but shall be bound by the substantive law applicable to this
Agreement.  The decision of the arbitrator, absent fraud, duress, incompetence
or gross and obvious error of act, shall be final and binding upon the parties
and shall be enforceable in courts of proper jurisdiction.  Following written
notice of a request for arbitration, the Corporation, Bank and Executive shall
be entitled to an injunction restraining all further proceedings in any pending
or subsequently filed litigation concerning this Agreement, except as otherwise
provided herein.

 

17.            Legal Expenses.  Bank will pay to the Executive all reasonable
legal fees and expenses when incurred by the Executive in seeking to obtain or
enforce any right or benefit provided by this Agreement, provided he brings the
action in good faith and is successful on the merits.

 

18.            Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

19.            Applicable Law.  This Agreement shall be governed by and
construed in accordance with the domestic, internal laws of the Commonwealth of
Pennsylvania, without regard to its conflicts of laws principles.

 

--------------------------------------------------------------------------------


 

20.           Headings.  The section headings of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

 

21.            409A Safe Harbor.  The parties hereto intend that any and all
post-employment compensation under this Agreement satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations or guidance promulgated thereunder (“Section 409A”) or an exception
or exclusion therefrom to avoid the imposition of any accelerated or additional
taxes pursuant to Section 409A.  Accordingly, notwithstanding anything in this
Agreement to the contrary, in no event shall the Corporation or the Bank be
obligated to commence payment or distribution to the Executive of any amount
that constitutes deferred compensation within the meaning of Section 409A
earlier than the earliest permissible date under Section 409A that such amount
could be paid without any accelerated or additional taxes or interest being
imposed under Section 409A.   The Corporation, the Bank and the Executive agree
that they will execute any and all amendments to this Agreement as they mutually
agree in good faith may be necessary to ensure compliance with the distribution
provisions of Section 409A and to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to
Section 409A, to be paid or distributed in a single sum payment at the earliest
permissible date under Section 409A.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

 

GRAYSTONE FINANCIAL CORP.

 

 

 

 

 

 

/s Carl D. Lundblad

 

By:

/s/ Andrew Samuel

Secretary

 

 

Andrew Samuel, President & CEO

 

 

 

 

 

 

ATTEST:

 

GRAYSTONE BANK

 

 

 

 

 

 

/s Carl D. Lundblad

 

By:

/s/ Andrew Samuel

Secretary

 

 

Andrew Samuel, President & CEO

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

/s/ Janak Amin

 

/s/ Jeffrey Renninger

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made as of November 12, 2008, by and
among GRAYSTONE FINANCIAL CORP., a Pennsylvania business corporation
(hereinafter referred to as the “Corporation”), GRAYSTONE BANK, a Pennsylvania
state chartered bank (hereinafter referred to as the “Bank”), and JEFFREY
RENNINGER (hereinafter referred to as “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is now serving as Executive Vice President of the Corporation
and the Bank; and

 

WHEREAS, the Corporation, the Bank and Executive are parties to that certain
Amended and Restated Employment Agreement dated as of October 3, 2007 (the
“Employment Agreement”) pursuant to which, among other things, Executive would
be entitled to certain benefits if he terminated his employment for any reason
within 30 days after a “Change in Control” as defined therein; and

 

WHEREAS, the Corporation and Tower Bancorp, Inc., a Pennsylvania corporation
having its principal office in Greencastle, Pennsylvania (“Tower”), are parties
to that certain Agreement and Plan of Merger dated as of November 12, 2008 (the
“Merger Agreement”) pursuant to which the Corporation will merge with and into
Tower, with Tower as the surviving corporation (the “Merger”) and, upon the
completion of the Merger, Greencastle will merge with and into the Bank and the
Bank will become a wholly-owned subsidiary of Tower;

 

WHEREAS, the Merger will constitute a “Change in Control” of the Corporation and
the Bank under the Change in Control Agreement;

 

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

 

WHEREAS, upon consummation of the Merger, Executive is to be employed as
Executive Vice President and Chief Operating Officer of the Corporation and the
Bank; and

 

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Amendment in light of the pending Merger and to ensure that the Agreement
complies with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, Executive, the Corporation and the Bank
agree as follows:

 

1.             Upon consummation of the Merger, Executive shall be employed as
Executive Vice President and Chief Operating Officer of the Corporation and the
Bank.

 

--------------------------------------------------------------------------------


 

2.             Executive hereby agrees that he shall not exercise his right
pursuant to Section 5(a) of the Employment Agreement to terminate his employment
with the Bank within thirty (30) days of the Merger.  Executive hereby
irrevocably waives any entitlement to benefits under the Employment Agreement as
a result of any such voluntary termination should he breach his agreement in the
foregoing sentence.

 

3.             Effective on the date hereof, Section 3(e) of the Employment
Agreement is amended in its entirety, to read as follows:

 

(e)            Disability.  Executive, Corporation and Bank agree that if
Executive becomes Disabled, within the meaning of Section 409A of the Internal
Revenue Code of 1986, and the regulations thereunder, and becomes eligible for
employer-provided short-term and/or long-term disability benefits, or worker’s
compensation benefits, then Graystone Bank’s obligation to pay Executive his
Annual Base Salary shall be reduced by the amount of the disability or worker’s
compensation benefits received by Executive.

 

Executive, Corporation and Bank agree that if, in the judgment of the
Corporation’s Board of Directors, the Executive is unable, as a result of
illness or injury, to perform the essential functions of his position on a
full-time basis with or without a reasonable accommodation and without posing a
direct threat to himself or others for a period of six months, the Corporation
and the Bank will suffer an undue hardship in continuing the Executive’s
employment as set forth in this agreement.  Accordingly, this Agreement shall
terminate at the end of the six-month period, and all of Executive’s rights
under this Agreement shall cease, with the exception of those rights which
Executive may have under the Bank’s benefit plans.

 

4.             Effective on the date hereof, Section 5(b) of the Employment
Agreement defining the term “Change in Control” is amended in its entirety, to
redefine “Change in Control”, to read as follows:

 

(b)           As used in this Agreement, “Change in Control” of the Corporation
or the Bank shall mean a change in the ownership or effective control applicable
to the Corporation or the Bank as described in Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (or any successor provision thereto)
and the regulations thereunder.

 

5.             Effective on the date hereof, the Employment Agreement is hereby
amended to add a new Section 22 to read as follows:

 

22.           Specified Employee Status.  Notwithstanding anything in this
Agreement to the contrary, in the event Executive is determined to be a
Specified Employee, as that term is defined in Section 409A, payments to such
Specified Employee under paragraphs 6 or 7, other than payments qualifying as
short term deferrals or an exempt separation pay arrangement under Section 409A,
shall not begin earlier than the first day of the seventh month after the date
of termination.

 

--------------------------------------------------------------------------------


 

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the Identification Date (as
defined in Section 409A) shall be December 31.

 

6.             Effective with the consummation of the Merger, the Employment
Agreement is hereby amended so that all references therein to the Corporation
shall be deemed references to Tower, and Tower, as successor to Graystone
Financial Corp., shall be responsible for all of the obligations of the
Corporation to Executive under the Employment Agreement as specifically provided
in Section 15(a) of the Employment Agreement.

 

7.             Effective upon consummation of the Merger, Section 8(a)(i) of the
Employment Agreement is hereby amended and restated in its entirety to revise
the Non-Competition Area as follows:

 

(i)            enter into or be engaged (other than by the Corporation or the
Bank), directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry, or
(2) any other activity in which Corporation or Bank or any of their subsidiaries
are engaged during the Employment Period, in any county in which, at the date of
termination of the Executive’s employment, a branch location, office, loan
production office, or trust or asset and wealth management office
of Corporation, Bank, or any of their subsidiaries are located (“Non-Competition
Area”); or

 

8.             Except as amended by this Amendment, the Employment Agreement
shall continue in full force and effect and shall continue after consummation of
the Merger.  This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

 

9.             This Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective heirs, executors, administrators,
successors and, to the extent permitted hereunder, assigns.

 

[signatures follow on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement as of the day and year first above written.

 

ATTEST:

 

GRAYSTONE FINANCIAL CORP.

 

 

 

/s/ Carl D. Lundblad

 

By:

/s/ Andrew Samuel

Secretary

 

 

Andrew Samuel, President and CEO

 

 

 

ATTEST:

 

GRAYSTONE BANK

 

 

 

/s/ Carl D. Lundblad

 

By:

/s/ Andrew Samuel

Secretary

 

 

Andrew Samuel, President and CEO

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

/s/ Carl D. Lundblad

 

/s/ Jeffrey Renninger

 

 

Jeffrey Renninger

 

Consent and Acknowledgement

 

Tower Bancorp, Inc. (“Tower”), intending to be legally bound, hereby consents,
as of the day and year first above written, to the foregoing amendment of the
employment agreement referenced therein (the “Agreement”) and hereby agrees
that, upon consummation of the merger of Graystone Financial Corp. with and into
Tower, with Tower as the surviving corporation, Tower shall become the successor
to Graystone Financial Corp. by operation of law and shall assume and thereafter
perform all of the obligations of Graystone Financial Corp. under the Agreement
as amended to the same extent as Graystone Financial Corp. would be required to
perform it if no such succession had taken place.

 

 

ATTEST:

 

TOWER BANCORP, INC.

 

 

 

/s/ John H. McDowell, Sr.

 

By:

/s/ Jeffrey B. Shank

Secretary

 

 

President and CEO

 

--------------------------------------------------------------------------------